Title: To James Madison from Stephen Cathalan, 9 June 1803
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles The 9th. June 1803.
					
					I had the honor of paying you my Respects on the 27th. ulto. Viã Cette, Inclosing a letter for the honble. 

President of The United States & a Packett from the american Consulate at Tunis.
					This, which will be Conveyed to you, Sir, by Mr. Benjn. B. Mumford of newyork, returning there viã 

Bordeaux, is on the purpose of a very Serious matter which would have become of the most injurious 

Consequences had it been carried further by the authors and accomplices of the Forgery of american Ships 

papers, which took place about 2 years ago at Barcelona.
					I Was at first informed of it by Consul William Willis’s letter to me of the 13th. october 1802, whereof I 

herewith transmit you a copy; our Minister plenipotentiairy at Madrid Chas. Pinckney Esqr. passing thro’ this place, 

one month after, Shewed me a set of These forged Papers that had been Cut to prevent to be made use of it, 

which Consul Willis had given him to be Shewn to me & to other Consuls in Italy to put ourselves in guard 

against Such ones sealed up & delivered to Vessells purchased by Captn. Lewis &ca.  Fortunately not any such 

ones have appeared in this port; & I hope no bad use has been made of Such ones.
					No doubt Messrs. Charles Pinkney & Wm. Willis may have informed you of the Circumstance.
					But it is my duty to inform you, now, that Captn. Thos. Lewis & Wm. Baker have on the 8th. & 15th. last 

april & on the 6th. June inst. made affidavits under their oath, before me in this agency of The United States, 

which have been duly recorded and whereof I have delivered them abstracts duly Certify’d by me, which are to be 

laid before you, Sir.
					These affidavits are of a very Serious nature; I am Sending to Robt. R. Livingston Esqr. Minister plenipy. 

of The U States at Paris, a Set of them, in order he may Send you the same with Copies to Charles 

Pinkney Esqr. our Minister at Madrid & Give me instructions on that Subject.
					I am Sending also to Mr. Wm. Willis an abstract of the Same, on his demand.
					I have no further Comments to make you on this Villainous Forgery and reciprocal accusations.  I Have 

the honor to be with Respect Sir Your most obedt. Humb. & devoted Servant
					
						Stephen Cathalan Junr
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
